Order entered January 10, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00083-CR

                       SHAMONT DESMOND SMALL,, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F05-26251-W

                                          ORDER
       On April 27, 2012, the appeal was abated for findings regarding appellant’s brief. On

May 15, 2012, the Court granted appellant’s motion to extend time to file his brief and ordered

the brief filed as of the date of that order. The May 15, 2012 order, however, did not formally

reinstate the appeal. Accordingly, we DIRECT the Clerk to show the appeal is reinstated as of

May 15, 2012.


                                                     /s/   DAVID EVANS
                                                           JUSTICE